 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                          6/3/2021
RICARDO CASTRO, et al.,                                    :
                                                           :
                                        Plaintiffs,        :
                                                           :          17-cv-1205 (VSB)
                      -against-                            :
                                                           :                ORDER
AABC PLUMBING INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the parties’ joint letter dated June 3, 2021. (Doc. 99.) In light of the

 prevailing public health guidelines in the Southern District of New York and the backlog of jury

 trials in the District, I cannot guarantee a date certain for any jury trial in February 2022, or any

 other time for that matter. Accordingly, it is hereby:

          ORDERED that the parties’ first two requests regarding pretrial submissions are

 GRANTED. The parties’ joint pretrial order and motions in limine are due on or before August

 16, 2021, and the parties’ oppositions to motions in limine, proposed voir dire questions,

 proposed verdict sheets, and proposed verdict sheets are due on or before August 31, 2021.

          IT IS FURTHER ORDERED that if the parties wish to schedule a trial for the second

 half of 2021, they are directed to submit a letter with that request on or before August 6, 2021.

          IT IS FURTHER ORDERED that the parties’ third request is DENIED, as I cannot

 guarantee a trial date in February 2022. I will wait until I hear from the parties about a potential

 trial date in the second half of 2021 before requesting a trial date for sometime in 2022.

 SO ORDERED.
Dated: June 3, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
